United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1407
                    ___________________________

                             Crystal McFarland

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

        Andrew Saul, Commissioner, Social Security Administration

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                Appeal from United States District Court
              for the Eastern District of Missouri - Hannibal
                              ____________

                     Submitted: November 25, 2019
                        Filed: December 2, 2019
                             [Unpublished]
                             ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
       Crystal McFarland appeals a district court1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo
review, we agree with the district court that substantial evidence on the record as a
whole supports the decision at issue. See Dols v. Saul, 931 F.3d 741, 744 (8th Cir.
2019) (standard of review). Specifically, we find that the administrative law judge
properly gave little weight to the residual functional capacity (RFC) opinion of
McFarland’s treating physician, Jonathan Wilford. Among other things, before
rendering his opinion, Dr. Wilford had personally examined McFarland only twice
when his assessments were either normal or reflected only minor abnormalities, and
thus they were inconsistent with his RFC opinion. See Davidson v. Astrue, 501 F.3d
987, 990-91 (8th Cir. 2007) (treating physician’s opinion does not automatically
control, and is properly discounted if inconsistent with his prior treatment notes). The
other matters McFarland raises provide no basis for reversal. The judgment is
affirmed.
                        ______________________________




      1
       The Honorable Patricia L. Cohen, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-